The appellee 'filed a peitiún addressed to Hon. George SA Livingston, Judge'of Probate of Autauga-County, asking tor 'a writ'of:7?,ofre'as -eorp-tt-s;"and -'that’he-be allowed bail; it being' averred in' said petition 'that he was in custody charged ivith murder in the first degree.
*678From a judgment of the Judge of Probate admitting the petitioner'to bail on habeas corpus, the State prosecutes the present appeal. The order appealed from is reversed, and a judgment is here rendered denying bail and dismissing the petition.
Opinion Per Curiam.